DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the response received 10 June 2022.
Claim 7 has been canceled in the response received 10 June 2022. 
Claims 2-3 and 5 were previously canceled. 
Claims 1, 4, 6 and 8 are currently pending and have been examined.

Claim Objections
Claims 1 is objected to because of the following informalities: 
In amended claim 1, line 3 of  page 2, change “the goods deliverable time periods designed by the one of the scale marks” to “the goods deliverable time periods designated by the one of the scale marks”. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A computer processing method executed on a goods shipment management system which comprises: a management server that manages a goods deliverable time period on an item by item basis, to a customer residence, from a plurality of bases based in a predetermined area allowing delivery within a predetermined time period; a customer terminal in the customer residence; and an analysis environment, wherein when the computer processing method is executed on the system, the computer processing method causes the system to execute steps of:
causing the customer terminal to provide a slider interface having a plurality of the goods deliverable time periods as scale marks and comprising a knob allowing a user to operate the knob directly;
causing the customer terminal to designate one of the goods deliverable time periods through the slider interface;
causing the customer terminal to request the management server to perform a search for a plurality of items of goods deliverable within the designated goods deliverable time period from the plurality of bases; and
causing the management server to execute the search; and
displaying the items of the goods deliverable provided by the search on the customer terminal for each of the goods deliverable time periods; wherein
the management server determines that the knob on the slider interface is operated and a position of the knob is changed, starting a re-search on the management server based on the goods deliverable time period designated by the one of the scale marks with the change of the position of the knob, and
items of the goods deliverable provided by the re-search are redisplayed on the customer terminal for each of the goods deliverable time periods; and 
causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data,
wherein the analysis environment automatically selects stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the selected stock candidate goods, automatically in a stock candidate goods database.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations emphasized above are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the method is computerized, and the goods deliverable time periods are designated by a slider interface comprising scale marks and a knob, the displaying items of the goods deliverable on the customer terminal, and performing steps of the claim automatically, nothing in the claim element precludes the step from practically being performed by humans.  For example, but for the “slider interface having scale marks and comprising a knob”, “from respective databases”, “on the customer terminal”, “automatically”, the “manages”, “causing”, “causing…to designate”, “causing…to request”, “causing…to execute”, “displaying”, “re-search”, “redisplayed”, “causing…to predict”, and “selects” steps in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
A computer processing method executed on a goods shipment management system which comprises: a management server that manages a goods deliverable time period on an item by item basis, to a customer residence, from a plurality of bases based in a predetermined area allowing delivery within a predetermined time period; a customer terminal in the customer residence; and an analysis environment, wherein when the computer processing method is executed on the system, the computer processing method causes the system to execute steps of:
causing the customer terminal to provide a slider interface having a plurality of the goods deliverable time periods as scale marks and comprising a knob allowing a user to operate the knob directly;
causing the customer terminal to designate one of the goods deliverable time periods through the slider interface;
causing the customer terminal to request the management server to perform a search for a plurality of items of goods deliverable within the designated goods deliverable time period from the plurality of bases; and
causing the management server to execute the search; and
displaying the items of the goods deliverable provided by the search on the customer terminal for each of the goods deliverable time periods; wherein
the management server determines that the knob on the slider interface is operated and a position of the knob is changed, starting a re-search on the management server based on the goods deliverable time period designated by one of the scale marks with the change of the position of the knob, and
items of the goods deliverable provided by the re-search are redisplayed on the customer terminal for each of the goods deliverable time periods; and 
causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data,
wherein the analysis environment automatically selects stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the selected stock candidate goods automatically, in a stock candidate goods database.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing components) such that they amount to nothing more than mere instructions to implement or apply the abstract idea in a generic computing environment (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of a goods shipment management system, management server, customer terminal, analysis environment, slider interface, knob, processing unit, databases, performing steps automatically, and a stock candidate goods database, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to the internet) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that method is computerized, and the designating is performed using a slider interface with scale marks and a knob, and redisplaying items on the customer terminal, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.  
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. displaying items of the goods deliverable, redisplaying items of the goods provided by the re-search) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing the automatically selected stock candidate goods in a stock candidate goods database) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 4 and 6-8 are dependencies of claim 1. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein when the position of the knob is changed by a direct operation of the knob, change on the scale marks is determined by a process of normalizing a position of an end of the direct operation of the knob (sales activity/behavior further limiting the scale marks to designate a goods deliverable time period, generally linking the abstract idea to a technological environment)
wherein when the knob on the slider interface is operated, the position of the knob is recognized by the management server referring to the one of the scale marks, which is the closest to the position of the knob, and a new designated time period is determined in correspondence with the one of the scale marks (sales activity/behavior further limiting the scale marks to designate a goods deliverable time period, generally linking the abstract idea to a technological environment)


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., (PGP No. US 2013/0218912 A1),  in view of Franco, (U.S. Patent No. 8015081 B1) and Hang, N., et al. (PGP No. US 2016/0283091 A1). 

Claim 1-
Howard discloses a computer processing method executed on a goods shipment management system which comprises: a management server that manages a transfer time period [travel time] on an item by item basis, to a customer residence, from a plurality of bases [store/merchant location] based in a predetermined area [geographical area] allowing delivery within a predetermined time period (Howard, see: paragraph [0046] disclosing “one or more servers 230”; and see: paragraph [0029] disclosing “user may request only search results associated with a store that are within a predefined travel time or distance, be presented”; and see: paragraph [0071] disclosing “store that is located within the geographical area”; and see: [0077] disclosing “presenting purchase options to the user” and “options can include… home delivery”);
a customer terminal in the customer residence (Howard, see: paragraph [0038] disclosing “user can use a mobile device such as a desktop”); and 
wherein when the computer processing method is executed on the system, the computer processing method causes the system to execute steps of (Howard, see: paragraph [0102] disclosing “computer program can be deployed to be executed on one computer or on multiple computers”):
causing the customer terminal to provide a slider interface having a plurality of the transfer time periods as scale marks and comprising a knob allowing a user to operate the knob directly (Howard, see: paragraph [0066] disclosing “As illustrated in FIG. 7, the user interface includes a slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”; and see: paragraph [0068] disclosing “x axis represents the distance or travel time”; Also see: Fig. 7 and Fig. 9);
causing the customer terminal to designate one of the transfer time periods through the slider interface (Howard, see: paragraph [0066] disclosing “user has positioned the slider mechanism so that only local search results that are within 60 min. of the user's current location are presented in the search results page”; Also see: Fig. 7);
causing the customer terminal to request the management server to perform a search for a plurality of items of goods transferable within the designated transfer time period from the plurality of bases (Howard, see: paragraph [0029] disclosing “user may request that only search results satisfying the query and associated with a store that is within a predefined travel time, or distance, be presented”; and see: paragraph [0071] disclosing “store that is located within the geographical area”); and
causing the management server to execute the search (Howard, see: paragraph [0071] disclosing “search engine will process the search query”); and
displaying the items of the goods transferable provided by the search on the customer terminal for each of the transfer time periods (Howard, see: paragraph [0068]  disclosing “presenting the search results arranged by a combination of their price and distance and/or travel time”);
wherein the knob on the slider interface is operated and a position of the knob is changed, starting a re-search on the management server based on the transfer time period designated by one of the scale marks with the change of the position of the knob (Howard, see: paragraph [0066] disclosing “slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”; and see: paragraph [0070] disclosing “upon a threshold distance or travel time being selected, the map is updated” and see: paragraph [0071] disclosing “search engine will process the search query, or filter previously identified search results, to identify only those search results that are relevant”; Also see: paragraph [0065] and Fig. 7, Fig. 10B [travel time of “5 Mins”] and Fig. 10C [travel time of “10 Mins]”), and
items of the goods transferable provided by the re-search are redisplayed on the customer terminal for each of the transfer time periods (Howard, see: paragraph [0065] and [0066], and see: paragraph [0071] disclosing “search engine will process the search query, or filter previously identified search results, to identify only those search results that are relevant”).
Although Howard discloses a server that manages transfer time period of an item based on customer residence from a plurality of bases that are based on a predetermined area, Howard does not disclose that the management of items is for a plurality of goods that are deliverable. Howard does not disclose: 
a plurality of goods deliverable within the designated time period from a plurality of bases to a customer;
an analysis environment; and
causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data,
wherein the analysis environment automatically selects stock candidate goods [predictive purchase orders] to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores selected stock candidate goods automatically, in a stock candidate goods database.
Franco, on the other hand, teaches: 
a plurality of goods deliverable within a designated time period from a plurality of bases [order aggregation facility] to a customer (Franco, see: Col. 7, lines 59-67 teaching “aggregated items can be transferred from the order aggregation facility to the consumer, preferably at a date and time selected by the consumer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of goods transferable within the designated time period, as disclosed by Howard, to be a plurality of goods deliverable within the designated time period, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard in order to save consumers’ time (Franco: see Col. 1, lines 11-19).
Franco further teaches: 
an analysis environment and causing the analysis environment comprising a processing unit [consumption forecasting program 424] to predict a demand forecast with a goods extraction logic by collecting data including customer information [consumer data 513], goods information [cost saving data 411], and sales information [real consumption data 413] from respective databases, and by analyzing the collected data, wherein the analysis environment automatically selects stock candidate goods [predictive purchase orders] to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the automatically selected stock candidate goods, in a stock candidate goods database [inventory management database systems 701] (Franco, see: Col. 16, ll. 60-67 to Col. 17 1-67 and Col. 19, ll. 30-47 teaching “The predictive ordering consumption forecasting subsystem 103 implements a predictive ordering shopping model using historical information on predictive purchase orders and non-predictive purchase orders. The system 103 utilizes a predictive ordering data database system 410 that comprises cost saving data 411 including the item identification, real consumption data 413 including information from delivered purchase order reports, and consumer data 513 which includes identification of the consumer and personalized preferences. The predictive ordering consumption forecasting subsystem 103 implements a consumption forecasting program 424 to generate consumption forecasts”; and see: Col. 23, ll. 55-67 to Col. 24, ll. 36-60 teaching “The inventory management database system 701 stores merchant inventory data in real-time. Item data for each item is stored including an inventory quantity, an available quantity, and a reserved quantity. The reserved quantity is determined based on the quantity of the item placed on reservation in response to quotations from consumers”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as disclosed by Howard, to include an analysis environment; causing the analysis environment comprising a processing unit to predict a demand forecast with a goods extraction logic by collecting data including customer information, goods information, and sales information from respective databases, and by analyzing the collected data, wherein the analysis environment automatically selects stock candidate goods to be stocked in the plurality of bases based on future customer demands predicted by the demand forecast and stores the automatically selected stock candidate goods, in a stock candidate goods database, as taught by Franco. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard in order to support just-in-time distribution of items to consumers and reduce overall supply-chain costs (Franco, see: Col. 1, lines 11-19). 

Although Howard does disclose the knob on the slider interface is operated and the interface updates in response to the position of the knob changing, Howard does not specifically disclose that the server determines the slider is operated. Howard does not disclose: 
wherein the management server determines that the knob on the slider interface is operated; 
Hang, however, does teach:  
wherein the management server determines that  the knob on the slider interface is operated (Hang, see: paragraph [0035] teaching “slider module 202 detects a conclusion of movement of the slider [i.e., server determines that the knob on the slider interface is operated] from the first location to a second location…in the graphical user interface”; and see: paragraph [0036] teaching “operation 312, responsive to detecting the conclusion of movement at the second location in the graphical user interfaced, the slider module 202 causes the header flag (e.g., notification window) to indicate a second  quantity of search results”; and see: paragraph [0053] teaching “Arrow 706 indicate a direction of movement of the slider 602 to the subsequent location in the search presentation interface 600, the graphical user interface updates to display a second subset of search results”).  
This step of Hang is applicable to the method of Howard, as they both share characteristics and capabilities, namely, they are directed to displaying search results.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Howard, to include the feature of wherein the server determines that  the knob on the slider interface is operated, as taught by Hang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard to improve overall search results from an executed search of a user that provides more tailored results presented to the user (Hang, see: paragraph [0003]). 

Claim 4-
Howard in view of Franco and Hang teaches the method according to claim 1.
Howard further discloses the method wherein:
the management server determines that the position of the knob is changed by a direct operation of the knob, change on the scale marks is determined by a process of normalizing a position of an end of the direct operation of the knob (Howard, see: paragraph [0046] disclosing “one or more servers 230 may be coupled via interfaces”; and see: paragraph [0066] disclosing “the user interface includes a slider mechanism [i.e., knob] 710 that serves a filter” and “user has positioned the slider mechanism so that only local search results that are within 60 min. of the user's current location are presented”; and see: paragraph [0068] disclosing “x-axis in the table of Fig. 9 represents the distance or travel time”; Also see: Figs. 7 and 9).  

Claim 6-
Howard in view of Franco and Hang teaches the method according to claim 1. Howard further discloses the method wherein:
the search encompasses not only a search based on the designated time period designated through the slider interface, but also a narrowing down search based a category of the plurality of goods and/or a character string search [search terms] related to the plurality of goods (Howard, see: paragraph [0034] disclosing “search query is then communicated to a search engine…to identify search results that satisfy the user provided search terms”; and see: paragraph [0066] disclosing “slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Howard et al., in view of Franco, Hang, N., et al. and further in view of Ubillos et al., (PGP No. U.S. 2015/0331595). 

Claim 8-
Howard in view of Franco and Hang teaches the method according to claim 1. Howard further discloses the method wherein:
the management server that the knob on the slider interface is operated, the position of the knob is recognized, and a new designated time period is determined in correspondence with the one of the scale marks  (Howard, see: paragraph [0046] disclosing “one or more servers 230 may be coupled via interfaces” and “slider mechanism 710 that serves as a filter, allowing the user to filter the search results by travel time”; and see: paragraph [0068] disclosing “x-axis in the table of Fig. 9 represents the distance or travel time”; and see: paragraph [0070] disclosing “(upon a threshold distance or travel time being selected, the map is updated”;  and see: paragraph [0071] disclosing “search engine will…filter previously identified search results, to identify only those search results that are relevant”; Also see: Fig. 9); and
the re-search on the management server is executed based on the new designated time period, extracting items that are transferable to the customer wherein the items extracted are the items of the goods provided by the re-search (Howard, see: paragraph [0071] disclosing “search engine will process the search query, or filter previously identified search results, to identify only those search results that are relevant”).
Although Howard discloses a server that manages transfer time period of an item based on customer residence from a plurality of bases that are based on a predetermined area, Howard does not disclose that the management of items is for a plurality of goods that are deliverable. Howard does not disclose: 
the plurality of goods deliverable to the customer residence of the user; 
but Franco, however, does teach: 
the plurality of goods deliverable to the customer residence of the user (Franco, see: Col. 36, lines 1-15 teaching “aggregated orders from order aggregation facilities 804 are delivered to the residences of local consumers 904”).
It would have been obvious to combine Franco with Howard for the reasons identified above with respect to claim 1.
Neither Howard nor Franco disclose or teach:
when the knob on the slider interface is operated, the position of the knob is recognized by the management server referring to the one of the scale marks, which is closest to the position of the knob.
Ubillos, on the other hand, teaches: 
when the knob on the slider interface is operated, recognizing, by the management server, the position of the knob (Ubillos, see: paragraph [0037] teaching “A position of the slider on the track 155 corresponds to a value of the property associated with the slider”; and see: paragraph  [0039] teaching “slider track 155 is associated with multiple values”; Also see: paragraph [0297]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management server, as disclosed by Howard in view of Franco, to recognize the position of the knob, when the knob on the slider interface is operated, as taught by Ubillos. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard in view of Franco in order to provide a unified slider control that reduces deficiencies and inconveniences for the user (Ubillos, see: paragraphs [0003-0004]).


Response to Arguments
With respect to the claim objections stated in the Office Action mailed on 10 December 2021 and in light of the Applicant’s amendments to the claims, the claim objections have been withdrawn. 

With respect to the rejections made under 35 USC § 112(b), the Applicant’s arguments filed on 10 June 2022, have been fully considered and in light of the Applicant’s amendments, the 112(b) rejection has been withdrawn. 

With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 10 June 2022, have been fully considered but are not considered to be persuasive.  
In response to the Applicant’s arguments found on page 6 of the remarks stating that “Claim 7 is canceled, making the rejection moot” and  further states that “the limitations are active processes of the management server collaborating with the customer terminal(s),” the Examiner respectfully disagrees. The Examiner acknowledges the cancellation of claim 7 and the amendments made to the claims that now include the feature of management server, however, the Examiner maintains that the claims are still directed to an abstract idea. The claims were analyzed under Step 2A, Prong 1 of the 2019 PEG, and the claims do recite the abstract idea of managing a goods deliverable time period. Further, the features and activities recited in independent claim 1, which is representative in this case, fall into the enumerated sub-grouping of a certain method of organizing human activity. The activities are further related to sales activities or behaviors because the claim recites the activities of managing a goods delivery time period on an item by item basis to a customer residence, consisting of allowing a user to provide a delivery time period, searching for a plurality of items of goods deliverable within a time period from a plurality of bases (i.e., sellers), displaying the items of goods deliverable to the customer, allowing a user to re-search, and providing redisplay of the re-searched items of goods deliverable to a customer. Next, the claims were analyzed under Step 2A, Prong 2 and the additional elements that are recited in the claims do not integrate the abstract idea into a practical application. The claims computer processing method executed on a goods shipment management system, a management server, a customer terminal, an analysis environment, wherein when the computer processing method is executed on the system, the computer processing method causes the system to execute steps, causing the customer terminal to provide a slider interface, a knob, the customer terminal, the management server, the knob on the slider interface is operated and a position of the knob is changed, analysis environment comprising a processing unit, and databases. Even when considering the amended features, the additional elements are recited in a general or generic manner and merely instructions to implement or apply the abstract idea in a generic computing environment, and therefore would not integrate the abstract idea into a practical application. Under Step 2B of the 2019, the claims do not recite significantly more than the abstract idea itself. The additional elements, when considered individually or in combination with the other additional elements of claim 1 do not provide an inventive concept because the additional elements are recited in a general or generic manner and are used to perform the claimed functions amount to no more than a general link to a technological environment.  Thus, the Examiner maintains that the claims recite an abstract idea, even when considering the cancellation of claim 7 and amended limitations, and maintains the 101 rejection. 

With respect to the rejections made under 35 USC § 103, the Applicant’s arguments filed on 10 June 2022 have been fully considered but are not considered to be persuasive.  
In response to the Applicant’s arguments found on page 7 of the remarks stating that “it is asserted that slider mechanism 710 of Howard coincides with the claimed knob, and the claimed phrases related to the knob are contingent clauses. Applicant notes that these judgments are not proper. That is because what Howard discloses is merely a conventional filtering function to allow the user to filter the search results” and further states that “Moving the slider does not initiate a re-searching based on a new condition that is determined by the movement of the slider. In this point, Applicant notes that Howard fails to disclose the knob recited in element a) above,”  the Examiner agrees in part. The Examiner agrees that Howard does not disclose all of the amended features of the limitation. For example, the Examiner notes that Howard does not specifically disclose that the management server determines that the knob on the slider interface is operated. In light of this amendment, the Examiner is now relying on the reference of Hang to teach the feature. However, the Examiner maintains that the reference of Howard does disclose the knob on the slider interface is operated and a position of the knob is changed, starting a re-search on the management server based on the transfer time period designated by one of the scale marks with the change of the position of the knob.  For example, paragraphs [0065] and [0066] describes that the user interface displays the search results of a search query for items that are located within certain travel times of a user’s location and the results are then arranged according to what type of location the items are offered at. Paragraph [0066] specifically points out that a user may utilize the slider mechanism, sliding the slider to define what time of travel the user would prefer. In this instance, the user has chosen on the slider mechanism, locations to be presented that are within 60 minutes of the user’s current location. Paragraph [0070] of Howard explains that the presentation of the map, presenting the results, is updated when the further defined parameters are initiated and chosen by the user. Howard is describing that in light of the user sliding the mechanism, an updated search is conducted according to the position of the slider. Therefore, the Examiner states that Howard in view of Hang teach the limitation. 
In response to the Applicant’s arguments found on pages 7-8 of the remarks stating that “As recited in the claim, there is no action required to display the re-search result. On the other hand, reviewing disclosure of Howard, particularly paragraphs [0065] and [0066], Applicant notes that Howard does not describe anything about what is going to happen when the slider moves. In this point, Applicant notes that Howard is silent to the claimed element b) as well,” the Examiner respectfully disagrees. The Examiner maintains that Howard does disclose the limitation of items of the goods transferable provided by the re-search are redisplayed on the customer terminal for each of the transfer time periods. For example, the Examiner points to paragraph [0065] of Howard disclosing initial search results from a search query and grouped according to the type of store. The search results are initially presented to a user in an order that would be based on the time needed for a user to travel to that location where the product is located and offered.  Further, in paragraph [0066] of Howard then describes that a user may position the slider, via the user interface, allowing to display the search results reflecting location results within 60 minutes of the user’s current location. Those results are then redisplayed accordingly when the user has positioned the slider mechanism to the preferred time period. This example in Howard encompasses the redisplayed feature as the original presentation of search results were not further narrowed initially, and the user has utilized the slider mechanism to further define the travel time according to the user’s current location, which the updated results are then displayed to the user.  Paragraph [0071] of Howard further explains that the user may again define the preferred values for travel time and the search engine will process that narrowed down query.  Therefore, the Examiner states that Howard discloses the claim limitation and 103 rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Rousso, A., et al. (PGP No. US 2008/0162305 A1), describes the implementation of apparatuses, methods and systems for a product manipulation and modification interface, including a host of integrated tools for navigating t and simplifying the cross border shopping process. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625